Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.984 Filed 03/29/21 Page 1 of 21




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

LEON DOUGLAS #132125,

              Plaintiff,                             Hon. Robert J. Jonker

v.                                                   Case No. 1:15-cv-41

KEARA MUZZIN, et al.,

            Defendants.
____________________________________/

                           REPORT AND RECOMMENDATION

      This matter is before the Court on Defendants’ Motion for Summary Judgment.

(ECF No. 131). Pursuant to 28 U.S.C. 636(b)(1)(B), the undersigned recommends that

Defendants’ motion be granted in part and denied in part, and that this matter be

terminated.

                                     BACKGROUND

      Plaintiff is currently incarcerated at the Kinross Correctional Facility, but the

events giving rise to this action occurred while Plaintiff was incarcerated at the Michigan

Reformatory (RMI).         Plaintiff initiated this action against four RMI employees:

(1) Warden Carmen Palmer; (2) Lieutenant Keara Muzzin; (3) Lieutenant Rodger

Martin; and (4) Resident Unit Manager Kerry Gobert. (ECF No. 1). Plaintiff’s claims

against Warden Palmer were dismissed on screening. (ECF No. 13-14). With respect

to the remaining Defendants, Plaintiff alleges the following.


                                            -1-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.985 Filed 03/29/21 Page 2 of 21




      On September 22, 2012, Plaintiff was called out to meet with a visitor, but, when

he arrived at the visiting room, Defendant Muzzin refused Plaintiff entry.         Muzzin

explained to Plaintiff that, because he was wearing orthopedic shoes without a proper

accommodation, he would not be permitted entrance into the visiting room. Plaintiff

explained to Muzzin that he suffered from polio and diabetic neuropathy for which he

had been provided an accommodation to wear the shoes in question “on visits and any

other time of day.” Plaintiff provided a copy of this accommodation, but Muzzin refused

to honor it. Instead, Muzzin offered Plaintiff a choice: (1) wear a pair of state-issued

oxford shoes; or (2) “go without his visit.” Plaintiff opted to wear a pair of state-issued

oxford shoes, but was forced to end his visit early due to the pain he was experiencing

from wearing improper footwear.

      After terminating his visit, Plaintiff went to the control center to retrieve his

medically-prescribed shoes.    Defendant Martin informed Plaintiff that “he could not

have his prescription shoes.” Plaintiff responded that he could not wear the state-issued

oxford shoes because they caused pain and discomfort.         Defendant Martin ordered

Plaintiff to surrender the oxford shoes and return to his cell in his bare feet. Two days

later, Plaintiff’s medically-prescribed shoes were officially confiscated and Plaintiff was

charged with a misconduct violation for possessing contraband. Plaintiff attempted to

obtain the return of his prescribed shoes, but Defendant Gobert refused to conduct a

hearing regarding the matter. Plaintiff’s medically-prescribed shoes were eventually

returned to Plaintiff, although the date of return is not clear from the complaint. In his


                                            -2-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.986 Filed 03/29/21 Page 3 of 21




response to the present motion, Plaintiff asserts that his shoes were returned to him

after 45 days.

      Plaintiff asserted various claims against Defendants Muzzin, Martin, and Gobert,

but at this juncture the only claims remaining in this matter are Plaintiff’s official

capacity claims asserted under the Americans with Disabilities Act (ADA) and the

Rehabilitation Act (RA) for compensatory damages. Defendants Muzzin, Martin, and

Gobert have moved for summary judgment.

      In their motion for summary judgment, Defendants advance several arguments.

Defendants first argue that they are entitled to summary judgment on the merits of

Plaintiff’s remaining claims.   Second, Defendants contend that sovereign immunity

precludes Plaintiff from recovering monetary damages on his remaining ADA claims.

Finally, Defendants argue that Plaintiff cannot recover monetary damages on his ADA

and RA claims due to his failure to establish that they acted with deliberate indifference.

      On July 7, 2020, the undersigned recommended that Defendants’ motion be

granted and this matter terminated. (ECF No. 146). Finding that Defendants had

demonstrated the absence of a genuine factual dispute on the merits of Plaintiff’s

remaining claims, the undersigned concluded that Defendants were entitled to summary

judgment.    Having made this determination, the undersigned declined to address

Defendants’ other arguments.




                                            -3-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.987 Filed 03/29/21 Page 4 of 21




      On December 2, 2020, the Honorable Robert J. Jonker issued an Order dismissing

without prejudice the aforementioned Report and Recommendation, and remanding the

matter to the undersigned for further consideration and analysis. (ECF No. 151). In

his Order, Judge Jonker correctly observed:

             Treatment notes immediately before and after September 22,
             2012 are certainly part of the picture that supports the defense
             view. But the record also contains other evidence that, at
             least on first blush, might suggest a reasonable fact finder
             could still infer that Plaintiff actually had a special
             accommodation at the time of the visit, regardless of whether
             particular treatment notes reflected it, and that defendants
             were wrong to conclude otherwise. Plaintiff swears he had an
             obvious and well-known foot deformity, and that throughout a
             lengthy period of incarceration he experienced no problems
             using his orthopedic shoes, until this one time. One might
             expect that a correctional officer confronting an individual
             with a history of obvious and permanent foot deformity, and a
             long history of wearing special shoes would at least perform a
             follow up inquiry on the matter before looking at treatment
             notes alone. At least a reasonable jury might conclude as
             much.

(Id., PageID.982).

      The undersigned finds these observations to be well taken.                Accordingly,

additional analysis is necessary regarding whether the admissible evidence presented to

this Court, interpreted in Plaintiff’s favor, reasonably supports the inference that

Defendants knew or should have known that Plaintiff had or required a medical

accommodation as of September 22, 2012. It is also necessary to address the merits of

Defendants’ other arguments.




                                           -4-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.988 Filed 03/29/21 Page 5 of 21




                         SUMMARY JUDGMENT STANDARD

       Summary judgment shall be granted if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.    Fed. R. Civ. P. 56(a). A party moving for summary judgment can satisfy its

burden by demonstrating that the respondent, having had sufficient opportunity for

discovery, has no evidence to support an essential element of his or her case.   Minadeo

v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the moving party demonstrates

that there is an absence of evidence to support the nonmoving party s case, the non-

moving party must identify specific facts that can be established by admissible evidence,

which demonstrate a genuine issue for trial.      Amini v. Oberlin College, 440 F.3d 350,

357 (6th Cir. 2006).

       While the Court must view the evidence in the light most favorable to the non-

moving party, the party opposing the summary judgment motion must do more than

simply show that there is some metaphysical doubt as to the material facts.       Amini,

440 F.3d at 357. The existence of a mere scintilla of evidence in support of the non-

moving party s position is insufficient. Daniels v. Woodside, 396 F.3d 730, 734-35 (6th

Cir. 2005). The non-moving party may not rest upon [his] mere allegations, but must

instead present significant probative evidence establishing that there is a genuine

issue for trial.   Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).




                                            -5-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.989 Filed 03/29/21 Page 6 of 21




      Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by simply arguing that it relies solely or in part upon credibility

determinations.    Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th

Cir. 2004). Rather, the non-moving party must be able to point to some facts which

may or will entitle him to judgment, or refute the proof of the moving party in some

material portion, and . . . may not merely recite the incantation, Credibility, and have

a trial on the hope that a jury may disbelieve factually uncontested proof.     Id. at 353-

54. In sum, summary judgment is appropriate against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party s case,

and on which that party will bear the burden of proof at trial.   Daniels, 396 F.3d at 735.

                                       ANALYSIS

I.    Sovereign Immunity

      Plaintiff’s ADA claims are asserted under Title II of the ADA, which provides that

“no qualified individual with a disability shall by reason of such disability be excluded

from participation in or denied the benefits of the services, programs, or activities of a

public entity, or be subjected to discrimination by any such entity.” Jones v. City of

Monroe, Michigan, 341 F.3d 474, 477 (6th Cir. 2003) (quoting 42 U.S.C. § 12132).

Because the remaining Defendants are being sued in their official capacity, Plaintiff’s

ADA claims are, for all practical purposes, asserted against the State of Michigan. See

Mingus v. Butler, 591 F.3d 474, 482 (6th Cir. 2010).          Defendants argue that the




                                            -6-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.990 Filed 03/29/21 Page 7 of 21




Eleventh Amendment precludes Plaintiff from obtaining monetary damages on his

remaining ADA claims.1

      The Eleventh Amendment to the United States Constitution provides that “[t]he

Judicial power of the United States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States by Citizens of another

State, or by Citizens or Subjects of any Foreign State.” U.S. Const. amend XI. This

provision has long been interpreted as precluding “federal jurisdiction over suits against

nonconsenting States.” Kimel v. Florida Board of Regents, 528 U.S. 62, 72-73 (2000).

Accordingly, the Eleventh Amendment generally precludes federal court actions against

a State unless that state has waived its sovereign immunity or consented to suit in

federal court. See Grinter v. Knight, 532 F.3d 567, 572 (6th Cir. 2008) (citing Will v.

Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989)).

      It is well understood that Congress can abrogate the States’ Eleventh Amendment

immunity when enacting legislation. See, e.g., Tennessee v. Lane, 541 U.S. 509, 517

(2004). When questions arise whether Congress has abrogated the States’ immunity in

any particular circumstance, courts undertake a two-step analysis: (1) has Congress

unequivocally expressed its intent to abrogate the States’ Eleventh Amendment

immunity, and (2) did Congress act pursuant to a valid grant of constitutional authority.

Ibid. When enacting the ADA, Congress explicitly expressed its intent to abrogate the



1 Defendants have not argued that Plaintiff’s claims for monetary damages on his
remaining Rehabilitation Act (RA) claims are barred by the Eleventh Amendment.

                                           -7-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.991 Filed 03/29/21 Page 8 of 21




States’ sovereign immunity. Id. at 518. Resolution of the latter question, however, has

been more difficult.

      As the Supreme Court has observed, Congress can validly abrogate the States’

Eleventh Amendment immunity “when it does so pursuant to a valid exercise of power

under § 5 of the Fourteenth Amendment to enforce the substantive guarantees of that

Amendment.” Lane, 541 U.S. at 519. Applying this standard, the Court has on several

occasions been asked to examine whether Congress’ purported abrogation of sovereign

immunity was valid with respect to a particular type of ADA claim.

      In Board of Trustees of the University of Alabama v. Garrett, 531 U.S. 356 (2001),

the Court held that Congress, in enacting Title I of the ADA, exceeded its constitutional

authority by purporting to abrogate the State’s Eleventh Amendment immunity from

suits for money damages.      Id. at 363-74.      With respect to Title II of the ADA, the

analysis is more muddled. As courts recognize, “Congress’s attempted abrogation is

only valid in limited circumstances, depending on the nature of the ADA claim.”

Babcock v. Michigan, 812 F.3d 531, 534 (6th Cir. 2016) (citing Garrett, 531 U.S. at 374).

      In Tennessee v. Lane, 541 U.S. 509 (2004), the Court held that Congress validly

abrogated the States’ sovereign immunity as to claims under Title II of the ADA, which

seek to vindicate the right of access to the courts. Id. at 518-31. In United States v.

Georgia, 546 U.S. 151 (2006), the Court held that “insofar as Title II [of the ADA] creates

a private cause of action for damages against the States for conduct that actually violates




                                            -8-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.992 Filed 03/29/21 Page 9 of 21




the Fourteenth Amendment, Title II validly abrogates state sovereign immunity.” Id.

at 159 (emphasis in original).

      Accordingly, if a claim asserted under Title II of the ADA alleges conduct that

would constitute a violation of both the ADA and the Fourteenth Amendment, sovereign

immunity provides no defense. If, however, a claim alleges conduct that constitutes a

violation of Title II of the ADA, but not the Fourteenth Amendment, the Court must

determine “whether Congress’s purported abrogation of sovereign immunity as to that

class of conduct is nevertheless valid.” Mingus, 591 F.3d at 482 (quoting Georgia, 546

U.S. at 159). Such abrogation is valid if there exists “a congruence and proportionality

between the injury to be prevented or remedied and the means adopted to that end.”

Lane, 541 U.S. at 520. The Court need not attempt to discern the parameters of this

latter standard, however, because Plaintiff’s allegations concerning his remaining

claims, if proven, would constitute violations of both Title II of the ADA as well as the

Fourteenth Amendment.

      In his complaint, Plaintiff alleges that Defendants’ conduct violated the ADA as

well as both the due process and equal protection clauses of the Fourteenth Amendment.

(ECF No. 1). On screening, the Court found that these allegations state a claim on

which relief could be granted. (ECF No. 13). As the Court later observed, Defendants

did not contest this conclusion. 2   (ECF No. 48, PageID.242).       Defendants do not


2 Plaintiff’s Fourteenth Amendment claims were eventually dismissed on qualified
immunity grounds. (ECF No. 48). This dismissal, however, was not because Plaintiff’s
allegations failed to state a claim, but instead, because the rights at issue were not

                                           -9-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.993 Filed 03/29/21 Page 10 of 21




 presently argue that Plaintiff’s allegations fail to state a claim for violation of the

 Fourteenth Amendment.        Thus, the question whether Plaintiff’s allegations state a

 claim under the Fourteenth Amendment has already been decided.                 Furthermore,

 because Plaintiff’s allegations have been found to state a claim under the Fourteenth

 Amendment, Defendants are not entitled to sovereign immunity regarding Plaintiff’s

 remaining ADA claims. Accordingly, the undersigned recommends that, to the extent

 Defendants argue that they are entitled to sovereign immunity, their motion be denied.

       II.    Summary Judgment

       Title II of the ADA provides that “no qualified individual with a disability shall by

 reason of such disability be excluded from participation in or denied the benefits of the

 services, programs, or activities of a public entity, or be subjected to discrimination by

 any such entity.” Jones v. City of Monroe, Michigan, 341 F.3d 474, 477 (6th Cir. 2003)

 (quoting 42 U.S.C. § 12132). The RA provides that “[n]o otherwise qualified individual

 with a disability in the United States . . . shall, solely by reason of her or his disability,

 . . . be subjected to discrimination under any program or activity receiving Federal

 financial assistance. . . .” 29 U.S.C. § 794(a).




 clearly established when Defendants acted. (ECF No. 48, PageID.242-45). Defendants
 have identified no authority suggesting that the “clearly established” prong of the
 qualified immunity analysis has any relevance in the present sovereign immunity
 analysis.

                                              -10-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.994 Filed 03/29/21 Page 11 of 21




       ADA and RA claims are analyzed similarly. See Lee v. City of Columbus, 636 F.3d

 245, 250 (6th Cir. 2011); McPherson v. Mich. High Sch. Athletic Ass’n, 119 F.3d 453, 459

 (6th Cir.1997) (en banc) (“[t]he analysis of claims under the [ADA] roughly parallels

 those brought under the Rehabilitation Act”). The analysis differs slightly, however,

 with respect to the causation element.

       To prevail on his ADA claim, Plaintiff must establish: (1) that he is a qualified

 person with a disability; (2) that Defendant is subject to the ADA; and (3) that he was

 denied the opportunity to participate in or benefit from the defendant’s services,

 programs, or activities, or was otherwise discriminated against by the defendant,

 “because of” his disability. See Anderson v. City of Blue Ash, 798 F.3d 338, 357 (6th Cir.

 2015); see also, Gohl v. Livonia Public Schools School District, 836 F.3d 672, 682 (6th

 Cir. 2016) (under the ADA, the plaintiff must present evidence that his disability

 represents “a but-for cause of the discriminatory behavior”). To prevail on his RA claim,

 Plaintiff must establish that he is a qualified person with a disability and that he was

 subjected to discrimination “solely by reason of [his] disability.”    Bent-Crumbley v.

 Brennan, 799 Fed. Appx. 342, 344-45 (6th Cir., Jan. 22, 2020).

       In the context of a motion for summary judgment, ADA and RA claims based on

 indirect or circumstantial evidence are analyzed under the familiar McDonnell-Douglas

 burden shifting framework. See Tri-Cities Holdings LLC v. Tennessee Administrative

 Procedures Division, 726 Fed. Appx. 298, 308 (6th Cir., Feb. 28, 2018); Gohl, 836 F.3d at

 682-83. Accordingly, Plaintiff must first establish a prima facie case of violation of his


                                            -11-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.995 Filed 03/29/21 Page 12 of 21




 rights. See Tri-Cities Holdings, 726 Fed. Appx. at 308. If Plaintiff makes this showing,

 the defendant “must then offer a legitimate, non-discriminatory reason for [his or her]

 challenged action.” If the defendant makes this showing, the burden shifts back to

 Plaintiff who “must then present evidence allowing a jury to find that the [defendant’s]

 explanation is a pretext for unlawful discrimination.” Ibid.

       Before addressing the specifics of Plaintiff’s remaining claims, some further

 background is necessary.

       A.     Plaintiff’s Medical Accommodations

       Plaintiff was diagnosed with polio in 1958 and suffers a “severe deformation” of

 his left foot. (ECF No. 85, PageID.502). Plaintiff was incarcerated with the Michigan

 Department of Corrections in 1972.     (Id.).    Treatment notes dated March 19, 1991,

 indicate that Plaintiff was permitted to wear shoes purchased by his family from an

 approved vendor.     (ECF No. 85, PageID.518).      A treatment note dated October 28,

 1994, indicates that Plaintiff was authorized to wear his “own shoes to [the] visiting

 room.” (ECF No. 85, PageID.520). The “expiration date” of this accommodation was

 identified as “indefinite.” (Id.).

       On or about September 18, 1998, Plaintiff was issued a Medical Detail permitting

 him to wear a “prescription shoe” even “on visits.”      (ECF No. 1, PageID.17).   This

 Medical Detail did not indicate a termination date for this accommodation. (Id.). On

 January 24, 2001, Plaintiff was issued a Special Accommodation Notice indicating that

 he was permitted to wear “orthopedic” shoes. (ECF No. 1, PageID.19). This Notice,


                                           -12-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.996 Filed 03/29/21 Page 13 of 21




 however, neither authorized Plaintiff to wear his orthopedic shoes on visits nor indicated

 the date on which this accommodation terminated. (Id.). On April 15, 2003, Plaintiff

 was issued a Special Accommodation Notice indicating that he was permitted to wear

 “orthopedic” shoes.   (ECF No. 1, PageID.20).      While this Notice did not authorize

 Plaintiff to wear his orthopedic shoes on visits, it did indicate that this accommodation

 was “perm[anent].” (Id.).

       Treatment notes dated September 16, 2010, and September 13, 2011, indicate that

 Plaintiff was permitted to wear an “orthotic shoe.”       (ECF No. 1, PageID.22; ECF

 No. 132, PageID.787).    Again, these Notices neither authorized Plaintiff to wear his

 orthopedic shoes on visits nor indicated the date on which this accommodation

 terminated. (Id.). Treatment notes dated September 19, 2012 – four days before the

 incident giving rise to this action – indicate that Plaintiff no longer had an

 accommodation for orthopedic or athletic footwear.         (ECF No. 132, PageID.790).

 Treatment notes dated September 26, 2012 – three days after the incident giving rise to

 this action – likewise indicate that Plaintiff did not have an accommodation for

 orthopedic or athletic footwear. (ECF No. 132, PageID.791). On December 20, 2012,

 Plaintiff was again provided an accommodation to wear an “orthotic” shoe.           (ECF

 No. 132, PageID.792).

       The Court does not necessarily disagree with Plaintiff that “[o]ne does not heal

 from a polio affliction” and, therefore, his disability and need for prescription shoes is

 likely permanent. Nevertheless, there is no dispute, on the present record, that medical


                                            -13-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.997 Filed 03/29/21 Page 14 of 21




 treatment notes, dated only days before and days after the events giving rise to this

 action, reflected that Plaintiff was not authorized to wear any special footwear.

       B.     Indirect and Inferential Evidence

       Plaintiff asserts that he wore his orthopedic shoes, without incident, for several

 years prior to September 22, 2012. While other prison officials may have been aware of

 Plaintiff’s foot impairment and need for orthopedic shoes, Plaintiff has presented no

 evidence that Defendants were aware of such prior to September 22, 2012. Plaintiff has

 also presented no evidence from which it can reasonably be inferred that Defendants

 should have known that Plaintiff suffers a foot deformity necessitating orthopedic shoes.

       While Plaintiff testified that he suffers from a “severe deformation” in his left foot

 (ECF No. 85, PageID.502), he has presented no evidence that the severity of his foot

 impairment would have been obvious to a lay person.           Plaintiff has presented no

 evidence that he ever encountered Defendants, prior to September 22, 2012, or that the

 nature of any such encounter was sufficient to put them on notice as to the existence of

 his foot impairment or the need for orthopedic shoes. Plaintiff has also presented no

 evidence suggesting that Defendants learned, from other prison officials or elsewhere, of

 his foot impairment or need for accommodation.




                                            -14-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.998 Filed 03/29/21 Page 15 of 21




       In sum, while the Court can speculate whether Defendants knew or should have

 known of Plaintiff’s foot deformity or his need for accommodation, the record simply does

 not contain, in the undersigned’s estimation, evidence from which a reasonable person

 can infer that Defendants knew, or even should have known, that Plaintiff suffered a

 foot deformity constituting a disability or requiring an accommodation.

       C.     Relevant MDOC Policy Directives

       Policy Directive 04.07.110 articulates the “state-issued” items to be provided to

 inmates. Policy Directive 04.07.112 details the additional personal property items that

 prisoners are authorized to possess.    As the Court previously noted, neither party

 provided the Court with complete copies of these Policy Directives. Accordingly, the

 Court attached to the previous Report and Recommendation copies of these Policy

 Directives as Appendices A and B. (ECF No. 146). Both Appendices are expressly

 incorporated herein.

       As of September 23, 2012, Plaintiff was issued one pair of state-issued shoes.

 MDOC Policy Directive, 04.07.110 ¶ I (eff. Feb. 6, 2012). Plaintiff was also permitted to

 purchase and possess three additional pairs of shoes.         MDOC Policy Directive,

 04.07.112, Att. C ¶ 5 (eff. Mar. 21, 2011).      But the Policy expressly provides that

 “personal footwear shall not be worn on visits. . . .” (Id.). Accordingly, the only shoes

 that Plaintiff was permitted to wear during visitation were: (1) state-issued shoes; or

 (2) shoes for which he possessed a valid medical accommodation. Before assessing the




                                           -15-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.999 Filed 03/29/21 Page 16 of 21




 claims asserted against each Defendant, two additional matters must be briefly

 addressed.

       First, Policy Directive 04.07.112 articulates the additional personal property

 items that inmates are permitted to possess. The amount of additional property an

 inmate is permitted to possess, however, depends on his security level.        Implicit in

 Plaintiff’s argument is that he was a security level II prisoner as of September 23, 2012.

 While Defendant does not appear to contest this assertion, Plaintiff has presented no

 evidence that such was, in fact, the case. While Plaintiff has submitted evidence that

 he is presently a security level II prisoner (ECF No. 142, PageID.890) there is no evidence

 of his security level on the date in question. Nevertheless, the Court has assumed for

 present purposes that Plaintiff was a security level II prisoner on September 23, 2012.

       Second, it is well understood that only admissible evidence can be considered

 when resolving a motion for summary judgment.           See, e.g., Bluegrass Dutch Trust

 Morehead, LLC v. Rowan County Fiscal Court, 734 Fed. Appx. 322, 327 (6th Cir., May 10,

 2018). The proffered evidence, however, “need not be in admissible form [merely] its

 content must be admissible.” McGuire v. Michigan Department of Community Health,

 526 Fed. Appx. 494, 496 (6th Cir., May 9, 2013). In support of their motion, Defendants

 have submitted an affidavit signed by Kelly Melle, an MDOC Communication and

 Litigation Specialist. (ECF No. 132-5, PageID.794-800). This affidavit, however, is not

 properly executed. (ECF No. 132-5, PageID.798). Melle does not appear to have any

 first-hand knowledge of the events giving rise to this action. Instead, Melle appears to


                                            -16-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.1000 Filed 03/29/21 Page 17 of 21




 have merely reviewed Plaintiff’s medical and prison records and opined about such, often

 in conditional terms. Given that Plaintiff’s medical and prison records, in effect, speak

 for themselves and Melle appears to lack any first-hand knowledge of the matters in

 question, the Court has disregarded Melle’s affidavit.3 With this backdrop, the Court

 can turn to Plaintiff’s remaining claims.

       D.     Defendant Muzzin

       Plaintiff alleges that Muzzin improperly confiscated his shoes prior to his visit on

 September 23, 2012. Plaintiff’s claim fails for two reasons. First, Plaintiff has failed

 to present evidence that Defendant Muzzin confiscated his shoes “because of” or “solely

 by reason of” his alleged disability. Likewise, the Court is not persuaded that the record

 reasonably supports the inference that Defendant acted “because of” or “solely by reason

 of” Plaintiff’s alleged disability. Thus, Plaintiff cannot establish a prima facie case that

 his rights under the ADA or RA were violated.

       Moreover, even if the Court assumes that Plaintiff can establish a prima facie

 case, Defendant has demonstrated that she acted for a legitimate, non-discriminatory

 reason which Plaintiff has failed to refute.       In her discovery responses, Defendant

 Muzzin asserts that she confiscated Plaintiff’s shoes because Plaintiff was attempting to

 wear “personal shoes.” (ECF No. 132-1, PageID.762). Muzzin conceded that Plaintiff

 would have been permitted to wear orthopedic shoes to his visit, but only if he had a



 3
  The Court notes, however, that even were it to consider Melle’s affidavit, it would not
 alter the resolution of Defendants’ motion.

                                             -17-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.1001 Filed 03/29/21 Page 18 of 21




 valid medical accommodation for such. (Id., PageID.764). As Defendant Muzzin notes,

 Plaintiff did not have a valid medical accommodation for non-state issued shoes. (Id.,

 PageID.767). As previously discussed, treatment notes reveal that Plaintiff did not, as

 of September 23, 2012, possess a medical accommodation to wear anything other than

 state-issued shoes to visitation.    In sum, Defendant has demonstrated that she

 confiscated Plaintiff’s shoes for a legitimate, non-discriminatory reason.

       Plaintiff, for his part, has failed to present evidence from which a reasonable juror

 could conclude that Defendant’s proffered rationale is merely a pretext for unlawful

 discrimination. Plaintiff argues that, despite what the MDOC’s records indicate, the

 conclusion that he did not have a valid medical accommodation was mistaken and had

 Defendant Muzzin only contacted healthcare, as MDOC Policy requires, she would have

 been informed that such was the case. Even if the Court assumes that the MDOC

 records, on the date in question, were inaccurate, Plaintiff has presented no evidence

 supporting his argument that healthcare personnel were aware that such was the case

 and would have communicated that to Defendant Muzzin.

       Accordingly, the undersigned recommends that Defendant Muzzin’s motion for

 summary judgment be granted.

       E.     Defendant Martin

       Plaintiff alleges that, immediately following his visit on September 23, 2012,

 Martin refused to return his personal shoes. Plaintiff has failed, however, to present

 evidence that Defendant acted “because of” or “solely by reason of” Plaintiff’s alleged


                                            -18-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.1002 Filed 03/29/21 Page 19 of 21




 disability. Moreover, the Court is not persuaded that the record supports the inference

 that Defendant acted “because of” or “solely by reason of” Plaintiff’s alleged disability.

 While Defendant has not submitted evidence directly asserting what motivated his

 actions, the most reasonable inference to be drawn from the evidence is that he, like

 Defendant Muzzin, acted because Plaintiff simply did not have an accommodation to

 possess the shoes in question. In sum, Plaintiff has failed to demonstrate the existence

 of a genuine factual dispute on the question whether Defendant Martin violated his

 rights under the ADA or the RA.        Accordingly, the undersigned recommends that

 Defendant Martin’s motion for summary judgment be granted.

       F.     Defendant Gobert

       Following Defendant Martin’s refusal to return Plaintiff’s personal shoes, Plaintiff

 began pursuing administrative relief. According to Plaintiff, because his confiscated

 shoes were characterized as contraband, prison officials were required to conduct an

 administrative hearing regarding the matter.        Plaintiff’s claim against Defendant

 Gobert is that Gobert did not conduct this required administrative hearing in a timely

 manner.    Even if the Court assumes that Gobert was required to conduct an

 administrative hearing and, furthermore, that such was not conducted in a timely

 manner, Plaintiff has presented absolutely no evidence that Gobert’s failure in this

 regard was “because of” or “solely by reason of” his disability.        Accordingly, the

 undersigned recommends that Defendant Gobert’s motion for summary judgment be

 granted.


                                            -19-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.1003 Filed 03/29/21 Page 20 of 21




       G.     Deliberate Indifference

       Finally, Defendants argue that they are entitled to relief because Plaintiff cannot

 establish that they acted with deliberate indifference.      Because Plaintiff is seeking

 monetary damages, he must not only establish that Defendants violated his rights under

 the ADA or RA, but must also demonstrate that Defendants acted with “deliberate

 indifference.” See, e.g., R.K. ex rel. J.K. v. Board of Education of Scott County, Kentucky,

 637 Fed. Appx. 922, 925 (6th Cir., Feb. 5, 2016); Updike v. Multnomah County, 870 F.3d

 939, 949-51 (9th Cir. 2017). In this context, a party acts with deliberate indifference if

 it “disregards a known or obvious consequence of its actions, namely that its actions will

 violate the plaintiff’s federally-protected rights.” R.K. ex rel. J.K., 637 Fed. Appx. at

 925. Deliberate indifference is not established by action that is merely negligent, rather

 Plaintiff must establish that Defendant acted with “deliberateness.” Updike, 870 F.3d

 at 950-51.

       For the reasons discussed herein, the undersigned finds that Plaintiff has failed

 to present evidence from which a reasonable juror can conclude that Defendants acted

 with deliberate indifference. As already noted, Plaintiff has presented no evidence that

 Defendants possessed actual knowledge, as of September 22, 2012, that Plaintiff suffered

 a foot impairment constituting a disability or requiring an accommodation. Likewise,

 Plaintiff has presented no evidence from which it can reasonably be inferred that

 Defendants should have known, as of September 22, 2012, that Plaintiff suffered a foot

 impairment constituting a disability or requiring an accommodation. Thus, Plaintiff


                                             -20-
Case 1:15-cv-00041-RJJ-PJG ECF No. 152, PageID.1004 Filed 03/29/21 Page 21 of 21




 cannot establish that Defendants knew or should have known that their actions could

 violate Plaintiff’s rights. Accordingly, the undersigned recommends that Defendants

 are entitled to summary judgment on this alternative basis.

                                      CONCLUSION

       For the reasons articulated herein, the undersigned recommends that Defendants’

 Motion for Summary Judgment (ECF No. 131) be granted in part and denied in part,

 and that this matter be terminated. Specifically, the undersigned recommends that to

 the extent Defendants argue that they are entitled to sovereign immunity, Defendants’

 motion be denied, but that Defendants’ motion otherwise be granted. For the same

 reasons the undersigned recommends that Defendants’ motion be granted, the

 undersigned finds that an appeal of such would be frivolous. Coppedge v. United States,

 369 U.S. 438, 445 (1962). Accordingly, the undersigned further recommends that an

 appeal of this matter by Plaintiff would not be in good faith.

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk

 of Court within fourteen days of the date of service of this notice.         28 U.S.C.

   636(b)(1)(C). Failure to file objections within the specified time waives the right to

 appeal the District Court s order.    See Thomas v. Arn, 474 U.S. 140 (1985); United

 States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                Respectfully submitted,


 Dated: March 29, 2021                          /s/Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge

                                            -21-
